Case 1:18-cv-00878-LMB-JFA Document 18 Filed 01/15/19 Page 1 of 2 PageID# 132



                         UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA

__________________________________________
                                          :
MORGAN HOWARTH,                           :
                                          :
      Plaintiff,                          :
                                          :
v.                                        :                  Civil Action No.:
                                          :                  1:18-cv-00878-LMB-JFA
OUR BOAT HOUSE, INC., and                 :
KAREN MARCIL, and                         :
ROGER MARCIL,                             :
                                          :
      Defendants.                         :
                                          :
__________________________________________:


        STIPULATION OF DISMISSAL [FRCP 41(A)] AND ORDER OF DISMISSAL

       Plaintiff Morgan Howarth and Defendants Our Boat House, Inc., Karen Marcil, and

Roger Marcil hereby stipulate under Federal Rule of Civil procedure 41(a)(1)(ii) that this action

be dismissed with prejudice as to all claims, causes of action, and parties, with each party

bearing that party’s own attorney’s fees and costs.


Dated: January 15, 2019                               The Law Office of David C. Deal, P.L.C.

                                                      _/s/_David C. Deal_____________
                                                      Counsel for Plaintiff


Dated: January 15, 2019                               Harman, Claytor, Corrigan & Wellman

                                                      _/s/_Danielle D. Giroux___________
                                                      Counsel for Defendant
Case 1:18-cv-00878-LMB-JFA Document 18 Filed 01/15/19 Page 2 of 2 PageID# 133



                                     ORDER OF DISMISSAL

       Pursuant to the stipulation of the parties under Federal Rule of Civil procedure

41(a)(1)(ii), IT IS ORDERED THAT THIS ACTION BE, AND HEREBY IS, DISMISSED

WITH PREJUDICE as to all claims, causes of action, and parties, with each party bearing that

party’s own attorney’s fees and costs. The Clerk is directed to close the file.



Dated: January 15, 2019



                                                      _______________________________
                                                      LEONIE M. BRINKEMA
                                                      UNITED STATES DISTRICT JUDGE
